


110 HR 5958 IH: Homeowner Opportunity Act of

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5958
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. McNerney (for
			 himself and Mr. Gary G. Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To make permanent the increases made by the Economic
		  Stimulus Act of 2008 in the loan limits for the Federal National Mortgage
		  Association, the Federal Home Loan Mortgage Corporation, and the
		  FHA.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Opportunity Act of
			 2008.
		2.Permanent conforming
			 loan limit increase for high-cost areas for Fannie Mae and Freddie Mac
			(a)Fannie
			 MaeSection 302(b)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) is amended—
				(1)in the second
			 sentence, by redesignating clause (A) through (C) as clauses (i) through (iii),
			 respectively;
				(2)in the third
			 sentence, by striking clause (A) and inserting clause
			 (i);
				(3)by inserting
			 (A) after (2); and
				(4)by adding at the end the following new
			 subparagraph:
					
						(B)(i)Notwithstanding
				subparagraph (A), for mortgages originated on or after January 1, 2009, the
				limitation on the maximum original principal obligation of a mortgage that may
				be purchased by the corporation shall be the higher of—
								(I)the limitation determined under
				subparagraph (A) for a residence of the applicable size; or
								(II)125 percent of the area median price
				for a residence of the applicable size, but in no case to exceed 175 percent of
				the limitation determined under subparagraph (A) for a residence of the
				applicable size.
								(ii)The areas and area median prices
				used for purposes of the determination under this subparagraph shall be the
				areas and area median prices used by the Secretary of Housing and Urban
				Development in determining the applicable limits under section 203(b)(2) of the
				National Housing Act (12 U.S.C. 1709(b)(2)). A mortgage that is eligible for
				purchase by the corporation at the time the mortgage is originated under this
				subparagraph shall be eligible for such purchase for the duration of the term
				of the
				mortgage.
							.
				(b)Freddie
			 MacSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)) is amended—
				(1)in the first
			 sentence, by redesignating clause (A) through (C) as clauses (i) through (iii),
			 respectively;
				(2)in the second
			 sentence, by striking clause (A) and inserting clause
			 (i);
				(3)by inserting
			 (A) after (2); and
				(4)by adding at the end the following new
			 subparagraph:
					
						(B)(i)Notwithstanding
				subparagraph (A), for mortgages originated on or after January 1, 2009, the
				limitation on the maximum original principal obligation of a mortgage that may
				be purchased by the Corporation shall be the higher of—
								(I)the limitation determined under
				subparagraph (A) for a residence of the applicable size; or
								(II)125 percent of the area median price
				for a residence of the applicable size, but in no case to exceed 175 percent of
				the limitation determined under subparagraph (A) for a residence of the
				applicable size.
								(ii)The areas and area median prices
				used for purposes of the determination under this subparagraph shall be the
				areas and area median prices used by the Secretary of Housing and Urban
				Development in determining the applicable limits under section 203(b)(2) of the
				National Housing Act (12 U.S.C. 1709(b)(2)). A mortgage that is eligible for
				purchase by the Corporation at the time the mortgage is originated under this
				subparagraph shall be eligible for such purchase for the duration of the term
				of the
				mortgage.
							.
				(c)Sense of
			 congressIt is the sense of
			 the Congress that the securitization of mortgages by the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation plays an
			 important role in providing liquidity to the United States housing markets.
			 Therefore, the Congress encourages the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation to securitize mortgages acquired
			 under the increased conforming loan limits established by the amendments made
			 by this section, to the extent that such securitizations can be effected in a
			 timely and efficient manner that does not impose additional costs for mortgages
			 originated, purchased, or securitized under the existing limits or interfere
			 with the goal of adding liquidity to the market.
			3.Permanent loan
			 limit increase for high-cost areas for FHA
			(a)In
			 generalSection 203(b)(2) of
			 the National Housing Act (12 U.S.C. 1709(b)(2)) is amended by striking
			 subparagraph (A) and inserting the following new subparagraph:
				
					(A)that does not exceed the lesser of—
						(i)in the case of a 1-family residence, 125
				percent of the median 1-family house price in the area, as determined by the
				Secretary; and in the case of a 2-, 3-, or 4-family residence, the
				percentage of such median price that bears the same ratio to such median price
				as the dollar amount limitation determined under section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) for a 2-, 3-,
				or 4-family residence, respectively, bears to the dollar amount limitation
				determined under such section for a 1-family residence; or
						(ii)175 percent of
				the dollar amount limitation determined under such section 305(a)(2)(A) for a
				residence of the applicable size (without regard to any authority to increase
				such limitation with respect to properties located in Alaska, Guam, Hawaii, or
				the Virgin Islands and without regard to the high-cost area limitation under
				such section 305(a)(2)(B)); except that the dollar amount limitation in effect
				under this subsection for any size residence for any area shall not be less
				than the greater of—
							(I)the dollar amount
				limitation in effect under this paragraph for the area on October 21, 1998;
				or
							(II)65 percent of the
				dollar amount limitation determined under such section 305(a)(2)(A) for a
				residence of the applicable size;
				and
							.
			(b)Publication of
			 area median prices and loan limitsSection 203(b) of the National Housing Act
			 (12 U.S.C. 1709(b)(2)(A)) is amended by adding after and below paragraph (9)
			 the following:
				
					The
				Secretary of Housing and Urban Development shall publish the median house
				prices and mortgage principal obligation limits for all areas each year, not
				less than 45 days before the time of determining the annual adjustments to the
				dollar amount limitations under section 305(a)(2)(A) of the Federal Home Loan
				Mortgage Corporation Act (12 U.S.C.
				1454(a)(2)(A)).
			
